Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application

Claims 1-10 are pending in the application.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-4, drawn to a method for identifying a cancer caused by an antioncogene, comprising the following steps: step 1) identifying the antioncogene that is at a risk for mutation, wherein a deterioration of the antioncogene causes a normal cell into a cancer cell; step 2) inserting a fluorescent gene, as a marker-related gene, into a position in a genome of a patient by a gene transfection method, wherein, the fluorescent gene causes the normal cell to produce a fluorescent protein as a fluorescent marker, the position of the fluorescent gene is different from a position of the antioncogene, and step 2) is performed immediately when the patient is determined to have the risk for the deterioration of the antioncogene; step 3) inserting a suppressor gene adjacent to the antioncogene in the genome by the gene transfection method, wherein the suppressor gene suppresses the fluorescent gene; and step 4) performing a regular screen , classified in G01N 21/6486.
II.	Claims 5-10, drawn to a method for treating a cancer caused by an antioncogene, comprising the following steps: step 1) identifying the antioncogene that is at a risk for mutation, wherein a deterioration of the antioncogene causes normal cells of a patient into cancer cells; step 2) inserting at least one marker-related gene adjacent to the antioncogene in the normal cells by a gene transfection method, wherein the gene transfection method is performed immediately when the patient is determined to have the risk for the deterioration of the antioncogene, and as the antioncogene deteriorates, the at least one marker-related gene deteriorates as well; the at least one marker-related gene express a marker protein directly or express a protein for a formation of a marker protein; if the at least one marker-related gene includes more than two genes, the more than two genes are placed beside each other in order to produce the marker protein. step 3) when the marker protein is detected not to express on the cancer cells, administering a virus to attack and dissolve the cancer cells without the marker protein, wherein the normal cells are not attacked by the virus because the normal cells have the marker protein; and step 4) once the cancer cells are killed and decreased, implementing combination with chemotherapy and adding , classified in C12N 2710/24132. 

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the method of Invention II is different from that of Invention I because it requires an administration of virus to kill cancer cells, while the method of Invention I do not require such active steps.  Furthermore, they are not disclosed as capable of use together and they have different designs, modes of operation, and effects.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 

(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached on 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE W LEE/Examiner, Art Unit 1656                                                                                                                                                                                                        


/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656